DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to Claim 1, Jung et al. discloses A display device comprising: 
a display panel (fig.1- display panel 100) having a plurality of scan lines and a plurality of data lines intersecting one another (fig.1-para.0043-data lines DL and gate lines GL intersect each other), and having a plurality of pixels (fig.1-pixels P; para.0043), wherein each pixel is disposed at each of intersections therebetween and each pixel has an organic electroluminescent diode (fig.1-2-para.0043-pixels arranged in matrix and may include an organic light emitting diode); 
a scan driver configured to apply a scan signal to the plurality of scan lines (fig.1-para.0043, 0051- scan driver 420); 
a data driver configured to apply a data signal to the plurality of data lines (fig.1-para.0043,0053-data driver 460); 
a power supply unit (fig.1-para.0055-power supply 500) configured to provide a high potential voltage (fig.1-para.0055- driving voltage ELVDD), a low potential voltage (fig.1-para.0055-target common voltage TELVSS), and an initialization voltage (fig.1-para.0055-target initialization voltage TVINT) to the plurality of pixels (fig.1- pixels P);  and 
a timing controller configured to control the scan driver and the data driver (fig.1-para.0054- controller 480), 
wherein the data driver is configured to provide a low potential voltage and an initialization voltage to the display panel in a 60 Hz operation mode (figs.3-7c-para.0045,0056,0068,0081-0090, 0095-0098,0106-0108-- target common voltage telvss and target initialization voltage tvint provided to the display panel according to a selected gamma set in correspondence to a display luminance {where first mode is interpreted as luminance level 1, DBV1, gamma set 1 (may be about 100nit}) and to 
provide a low potential voltage and an initialization voltage to the display panel in a 90 Hz operation mode (figs.3-7c-para.0045,0056,0068,0078-0090,0095-0098,0105-0109-- target common voltage telvss and target initialization voltage tvint provided to the display panel according to gamma set corresponding to  the display luminance {where first mode is interpreted as luminance level 7, DBV7, gamma set 7 (may be about 350nit}), and 
wherein the low potential voltage and the initialization voltage provided to the display panel in the 60 Hz operation mode are different from the low potential voltage and the initialization voltage provided to the display panel in the 90 Hz operation mode (figs.3-7c-para. 0045,0056,0068,0078-0090, 0095-0098,0105-0109- the target common voltage telvss and target initialization voltage tvint provided to the display panel according to the display luminance (the initialization voltage tvint and target common voltage telvss at luminance level 1 is different from that of luminance level 7).
	Jung et al. discloses target initialization voltage tvint and target common voltage telvss are determined in accordance to a selected gamma set corresponding to a target luminance. Jung et al. does not expressly disclose a 60 Hz operation mode and a 90 Hz operation mode.
	Han et al. discloses where the display device may be driven in a standard frame rate mode, at driving frequency of 60Hz, and a high frame rate mode, driving frequency of 90 Hz (para.0071-0072). Han et al. further discloses where gamma voltage generated corresponding to driving frequency 60Hz and 90Hz (fig.4-6; para.0088-0089,0092, 0103,0108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung et al. by providing a gamma voltage sets corresponding to driving frequency, as disclosed by Han et al., such that a low potential voltage and an initialization voltage (i.e. tvint and telvss of Jung) corresponding to the selected gamma voltage set may be provided. The motivation being to suppress luminance and color coordinate distortions.

As to Claim 2, Jung et al. in view of Han et al. disclose wherein the data driver includes a look-up table storing one low potential voltage and one initialization voltage in correspondence with one gamma set (Jung- figs.4-5; para.0095-0098).

As to Claim 3, Jung et al. in view of Han et al. disclose wherein the lookup table is configured to store the low potential voltage and the initialization voltage (Jung-figs.4-7c-target common voltage tevss and target initialization voltage tvint with respective gamma set)  in the 60 Hz operation mode (Han-fig.4-6-frequency 60Hz with respective gamma set), and the low potential voltage and the initialization voltage (Jung-figs.4-7c-target common voltage tevss and target initialization voltage tvint with respective gamma set) in the 90 Hz operation mode (Han-fig.4-6-frequency 90Hz with respective gamma set) such that the low potential voltage and the initialization voltage in the 60 Hz operation mode are different from the low potential voltage and the initialization voltage in the 90 Hz operation mode (Jung-figs.4-7c-target common voltage tevss and target initialization voltage tvint with respective gamma set are different from each other; Han-fig.4-6- gamma set for standard frame rate mode-driving frequency 60Hz and gamma set for high frame rate mode- driving frequency 90Hz are different from each other).

As to Claim, 12 Jung et al. in view of Han et al. disclose wherein the lookup table stores therein a first gamma set to a fourth gamma set, wherein each of the first gamma set and the third gamma set stores therein the low potential voltage and the initialization voltage used in the 60Hz operation mode (Jung-figs.3-5,7-intialization value and low potential for respective gamma set; Han-fig.4-6-gamma set for respective driving frequency 60Hz), and each of the second gamma set and the fourth gamma set stores therein the low potential voltage and the initialization voltage used in the 90Hz operation mode (Jung-figs.3-5-intialization value and low potential for respective gamma set; Han-fig.4-6-gamma set for respective driving frequency 90Hz).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of In et al. (US 2022/0301484), and further in view of Kim (US 2022/0148521).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to Claim 4, Jung et al. in view of Han et al. disclose wherein the lookup table is further configured to store the low potential voltage and the initialization voltage in the 60 Hz operation mode, and the low potential voltage and the initialization voltage in the 90 Hz operation mode in correspondence with a selected gamma set (Jung-figs.3-5,7; Han-fig.4-6). 
Jung et al. in view of Han et al. do not expressly disclose such that the low potential voltage and the initialization voltage in the 60 Hz operation mode have a same value while the low potential voltage and the initialization voltage in the 90 Hz operation mode are different from each other.
In et al. discloses where the initialization voltage may be similar to that of low power Vss according to the driving conditions of the display device (para.0201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., with the teachings of In et al., such that for selected gamma set (of Han-60Hz), the initialization voltage and low power voltage (of Jung) may be made similar to each other, as disclosed In et al., the motivation being to satisfy the driving conditions of the display device as disclosed by In et al. (para.0201).
	Jung et al. in view of Han et al., as modified by In et al., do not expressly disclose the low potential voltage and the initialization voltage in the 90 Hz operation mode are different from each other.
Kim discloses where low voltage and initialization voltage in correspondence with respective gamma set, where the low voltage and initialization voltage are different from each other (fig.6-para.0087-0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by In et al., with the teachings of Kim, such that a corresponding value for the low power voltage and initialization voltage, as disclosed by Kim, would be provided in corresponding to the selected gamma set with respect to the driving frequency (gamma set for 90Hz respectively-of Han), the motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved. 

As to Claim 5, Jung et al. in view of Han et al. disclose providing low potential voltage and the initialization voltage in the 60 Hz operation mode, and the low potential voltage and the initialization voltage in the 90 Hz operation mode in correspondence with a selected gamma set (Jung-figs.3-5,7; Han-fig.4-6).
Jung et al. in view of Han et al. do not expressly disclose provide the low potential voltage and the initialization voltage having a same value to the display panel in the 60 Hz operation mode; and provide the low potential voltage and the initialization voltage having different values to the display panel in the 90 Hz operation mode, wherein a difference between the low potential voltage and the initialization voltage provided to the display panel in the 90 Hz operation mode is larger than a predefined reference value.  
In et al. discloses where the initialization voltage may be similar to that of low power Vss according to the driving conditions of the display device (para.0201). In et al. further discloses where the initialization voltage may be changed in a range of about -1 to -5V (para.0182 {where -1 is read as predefined value}). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., with the teachings of In et al., such that for selected gamma set (of Han-60Hz), the initialization voltage and low power voltage (of Jung) may be made similar to each other, as disclosed In et al., the motivation being to be able to change the initialization voltage and improve image quality.  
Jung et al. in view of Han et al., as modified by In et al., do not expressly disclose to provide the low potential voltage and the initialization voltage having different values to the display panel in the 90 Hz operation mode, wherein a difference between the low potential voltage and the initialization voltage provided to the display panel in the 90 Hz operation mode is larger than a predefined reference value.  
Kim discloses the low potential voltage and the initialization voltage of different values, having a difference (fig.6-para.0087-0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by In et al., with the teachings of Kim, such that a corresponding value for the low power voltage and initialization voltage having a difference (i.e. fig.6-Set 1 of Kim) as disclosed by Kim, larger than predefined value (-1 of In), would be provided in correspondence to the driving frequency (gamma set for 90Hz respectively-of Han), the motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved. 

Claim(s) 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of Kim (US 2022/0148521).
As to Claim 10, Jung et al. in view of Han et al. disclose providing low potential voltage and the initialization voltage in the 60 Hz operation mode, and the low potential voltage and the initialization voltage in the 90 Hz operation mode in correspondence with a selected gamma set (Jung-figs.3-5,7; Han-fig.4-6).
Jung et al. in view of Han et al. do not expressly disclose wherein a difference between the low potential voltage and the initialization voltage provided to the display panel in the 90Hz operation mode is set to be larger than a difference between the low potential voltage and the initialization voltage provided to the display panel in the 60Hz operation mode.  
Kim discloses where low voltage and initialization voltage in correspondence with respective gamma set, where the low voltage and initialization voltage have different values (fig.6-para.0087-0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., with the teachings of Kim, such that gamma set values for Set 1 (of Kim) would be provided with respect to the driving frequency for 90Hz (gamma set 90Hz respectively-of Han), and gamma set values for Set 4 (of Kim) is provided for driving frequency 60Hz (gamma set 60Hz-of Han), thus a difference between a difference between the low potential voltage and the initialization voltage provided to the display panel in the 90Hz mode (Set 1: -0.2) is larger than a difference between the low potential voltage and the initialization voltage provided to the display panel in the 60Hz operation mode (Set 4:-1). The motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved. 

As to Claim 14, Jung et al. in view of Han et al. disclose providing low potential voltage and the initialization voltage in the 90 Hz operation mode in accordance with respective gamma set (Jung-figs.3-5,7; Han-fig.4-6). Jung et al. in view of Han et al. do not expressly disclose wherein the low potential voltage used in the 90Hz operation mode is set to -3.4V, and the initialization voltage used in the 90Hz operation mode is set to -2.8V.  
Kim discloses providing where low voltage and initialization voltage in correspondence with respective gamma set, where the low potential voltage is set to -3.2 and the initialization voltage is set to -2.6  (fig.6-Set 2-para.0087-0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., with the teachings of Kim, such that a corresponding value for the low power voltage and initialization voltage, as disclosed by Kim, would be provided in corresponding to the selected gamma set with respect to the driving frequency (gamma set for 90Hz respectively-of Han), the motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved.  
Jung et al. in view of Han et al., as modified by Kim do not expressly disclose where the values of the low voltage and initialization voltage set to -3.2 and -2.6, respectively. However, it would have been obvious to one of ordinary skill in the art to modify the device of Jung et al. in view of Han et al., as modified by Kim, by setting the values of the low voltage and initialization voltage set to -3.4V, .2.8V as claimed, since in doing so would not modified by the operation of the device, thus yielding predictable results.

Claim(s) 6-9, 11, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of Pyo (US 2015/0138251).
As to Claim 6, Jung et al. in view of Han et al. disclose wherein the display device further comprises: a light-emission controller configured to apply a light-emission control signal to the plurality of pixels (Jung-fig.1-emission driver 440; para.0052); and a luminance controller configured to: provide one gamma set selected from a plurality of gamma sets to the data driver (fig.1,3-4- luminance controller 200; para.0045-0047), wherein each gamma set includes a plurality of gamma data (figs.3-5-gama sets 1-7).
Jung et al. in view of Han et al. disclose where the target initialization voltage tvint and the target common voltage telvss may be determined based on the gamma set selection for the dimming control (para.0092). 
Jung et al. in view of Han eta al. do not expressly disclose provide dimming data corresponding to the selected gamma set to the light-emission controller. 
Pyo discloses a luminance control unit (fig.6-100) provide dimming data corresponding to the selected gamma set (fig.3-4,6- para.0060-0068,0071-dimming data 161-168 corresponding to gamma groups 141-148) to the light-emission controller (fig.6-emission control unit 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., by providing dimming control operation as disclosed by Pyo, the motivation being to improve image quality (para.0038-Pyo).

 	As to Claim 7, Jung et al. in view of Han et al., as modified by Pyo, disclose wherein, upon receiving the selected one gamma set from the luminance controller, the data driver provides a low power voltage and an initialization voltage in correspondence with the selected one gamma to the display panel (Jung-figs.3-4,7- para.0045,0047,0068,0095-0098).
  
As to Claim 8, Jung et al. in view of Han et al., as modified by Pyo, disclose wherein the luminance controller includes: a gamma set selector configured to receive luminance data to be output to the display panel from an external system, and determining the selected gamma set corresponding to the luminance data (Jung-fig.3-5,7-para.0097); a gamma set storage configured to store the plurality of gamma sets (Jung-figs.3-5- para.0097); and a dimming data storage configured to store a plurality of dimming data corresponding to the plurality of gamma sets (Pyo-fiig.3-4,6- para.0060-0068,0071).

As to Claim 9, Jung et al. in view of Han et al., as modified by Pyo, disclose wherein of the display panel performs a dimming operation based on the dimming data, and wherein the dimming data indicates an off duty ratio to control a light-emitting time duration of the organic light emitting diode (Pyo-fiig.3-4,6- para. 0060-0068,00710072).  

As to Claim 11, Jung et al. in view of Han et al., as modified Pyo, disclose wherein the gamma set selector selects the selected gamma set whose maximum luminance matches the luminance data from a lookup table in which the plurality of gamma sets are stored (Pyo-para.0055, 0062).

As to Claim 15, Jung et al. discloses A method for providing a low luminance power of a display device, the method comprising: 
(a) receiving, by a luminance controller, luminance data to be output to a display panel from an external system (fig.1-target luminance TL; para.0045); 
(b) selecting, by a gamma set selector, a gamma set corresponding to the luminance data among a plurality of gamma sets, each gamma set including a plurality of gamma data (fig.1,4-para.0048, 0080, 0097) 
(c) fetching, by the luminance controller, dimming data corresponding to the selected gamma set; 
(d) outputting, by the luminance controller, the selected gamma set to a data driver, and outputting, by the luminance controller, the dimming data to a light-emission controller; 
(e) obtaining, by the data driver, a low potential voltage and an initialization voltage corresponding to the selected gamma set from a lookup table (Jung-figs.4-7c-target common voltage telvss and target initialization voltage tvint according to selected gamma set); and 
(f) providing, by the data driver, the obtained low potential voltage and initialization voltage to the display panel, wherein the (f) includes, providing, by the data driver, a low potential voltage and an initialization voltage in a 60 Hz operation mode, and a low potential voltage and an initialization voltage in a 90 Hz operation mode to the display panel such that the low potential voltage and the initialization voltage provided to the panel in the 60 Hz operation mode are different from the low potential voltage and the initialization voltage provided to the panel in the 90 Hz operation mode (figs.3-7c-para. 0045,0056,0068,0078-0090, 0095-0098,0105-0109- the target common voltage telvss and target initialization voltage tvint provided to the display panel according to the display luminance (the initialization voltage tvint and target common voltage telvss at luminance level 1 is different from that of luminance level 7).
	Jung et al. discloses target initialization voltage tvint and target common voltage telvss are determined in accordance to a selected gamma set corresponding to a target luminance. Jung et al. does not expressly disclose a 60 Hz operation mode and a 90 Hz operation mode.
	Han et al. discloses where the display device may be driven in a standard frame rate mode, at driving frequency of 60Hz, and a high frame rate mode, driving frequency of 90 Hz (para.0071-0072). Han et al. further discloses where gamma voltage generated corresponding to driving frequency 60Hz and 90Hz (fig.4-6; para.0088-0089,0092, 0103,0108).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung et al. by providing a gamma voltage sets corresponding to respective driving frequency (60Hz, 90Hz of Han), as disclosed by Han get al., such that a low potential voltage and an initialization voltage (i.e. tvint and telvss of Jung) corresponding to the selected gamma voltage set may then be provided. The motivation being to suppress luminance and color coordinate distortions.
	Jung et al. in view of Han et al. do not expressly disclose, but Pyo et al. discloses:
(c) fetching, by the luminance controller, dimming data corresponding to the selected gamma set; (fig.3-4, 6- luminance control 100; para.0060-0068,0071-dimming data 161-168 corresponding to gamma groups 141-148), (d) outputting, by the luminance controller, the selected gamma set to a data driver (fig.6- para.0071- gamma group GG provided to data driver 400), and outputting, by the luminance controller, the dimming data to a light-emission controller (fig.3-4, 6- para..0060-0068,0071-emission control signal EMIT generated based on dimming data DD),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., by providing dimming control operation as disclosed by Pyo, the motivation being to improve image quality (para.0038-Pyo).

As to Claim 20, Jung et al. in view of Han et al., as modified by Pyo et al. discloses: wherein the (b) includes, selecting, by the gamma set selector, the selected gamma set whose maximum luminance matches the luminance data from the lookup table in which the plurality of gamma sets are stored (Pyo-para.0055, 0062). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of In et al. (US 2022/0301484).
As to Claim 13, Jung et al. in view Han et al. disclose providing low potential voltage and the initialization voltage in the 60 Hz operation mode (Jung-figs.3-5,7; Han-fig.4-6).  Jung et al. in view of Han et al. do not expressly disclose wherein the low potential voltage and the initialization voltage used in the 60Hz operation mode each is set to -3.0V.  
In et al. discloses where the initialization voltage may changed in a range of about -1 to -5V (para.0182). In et al. further discloses wherein the initialization voltage may be similar to that of low power Vss according to the driving conditions of the display device (para.0201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., with the teachings of In et al., such that for selected gamma set (of Han-60Hz), the initialization voltage and low power voltage (of Jung) may be made similar to each other, as disclosed In et al., the motivation being to satisfy the driving conditions of the display device as disclosed by In et al. (para.0201).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of Pyo (US 2015/0138251), and further in view of In et al. (US 2022/0301484).
As to Claim 16, Jung et al. in view of Han et al, as modified by Pyo et al., do not expressly disclose, but In et al. discloses wherein the (f) further includes providing, by the data driver, the low potential voltage and the initialization voltage having a same value to the display panel in the 60 Hz operation mode.
In et al. discloses where the initialization voltage may be changed in a range of about -1 to -5V (para.0182). In et al. further discloses wherein the initialization voltage may be similar to that of low power Vss according to the driving conditions of the display device (para.0201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by Pyo et al., with the teachings of In et al., such that for selected gamma set (of Han-60Hz), the initialization voltage and low power voltage (of Jung) may be made similar to each other, as disclosed by In et al., the motivation being to satisfy the driving conditions of the display device as disclosed by In et al. (para.0201).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of Pyo (US 2015/0138251), and further in view of In et al. (US 2022/0301484), and of Kim (US 2022/0148521). 
As to Claim 17, Jung et al. in view of Han et al. as modified by Pyo et al. and In et al., do not expressly disclose wherein the (f) includes, providing, by the data driver, the low potential voltage and the initialization voltage having different values to the display panel in the 90 Hz operation mode.
Kim discloses where low voltage and initialization voltage in correspondence with respective gamma set, where the low voltage and initialization voltage are different from each other (fig.6-para.0087-0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by Pyo et al. and In et al.,  with the teachings of Kim, such that a corresponding value for the low power voltage and initialization voltage, as disclosed by Kim, would be provided in corresponding to the selected gamma set with respect to the driving frequency (gamma set for 90Hz respectively-of Han), the motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved. 

As to Claim 18, Jung et al. in view of Han e al., as modified by Pyo et al., disclose providing low potential voltage and initialization voltage to the display panel in 90Hz operation (Jung-figs.3-5,7; Han-figs.4-6). 
Jung et al. in view of Han et al. as modified Pyo et al., do not expressly disclose wherein the low potential voltage and the initialization voltage having a difference larger than a predefined reference value to the display panel in the 90 Hz operation.  
In et al. discloses a predefined value (para.0182-the initialization voltage may be changed in a range of about -1 to -5V {where -1 is read as predefined value}). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by Pyo et al., with the teachings of Pyo et al., the motivation being to improve image quality and to satisfy the driving conditions of the display device as disclosed by In et al. (para.0194, 0201-In).
Jung et al. in view of Han et al. as modified Pyo et al. and In et al., do not expressly disclose the low potential voltage and the initialization voltage having a difference.
Kim discloses the low potential voltage and the initialization voltage having a difference (fig.6-para.0087-0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by Pyo et al. and In et al., with the teachings of Kim, such that a corresponding value for the low power voltage and initialization voltage having a difference (i.e. fig.6-Set 1 of Kim) as disclosed by Kim, larger than predefined value (-1 of In), would be provided in correspondence to the driving frequency (gamma set for 90Hz respectively-of Han), the motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US  2017/0186375) in view of Han et al. (US 2021/0201823), further in view of Pyo (US 2015/0138251), further in view of Kim (US 2022/0148521).
As to Claim 10, Jung et al. in view of Han et al., as modified by Pyo et al. disclose providing low potential voltage and the initialization voltage in the 60 Hz operation mode, and the low potential voltage and the initialization voltage in the 90 Hz operation mode in correspondence with a selected gamma set (Jung-figs.3-5,7; Han-fig.4-6).
Jung et al. in view of Han et al. do not expressly disclose wherein a difference between the low potential voltage and the initialization voltage provided to the display panel in the 90 Hz operation mode is set to be larger than a difference between the low potential voltage and the initialization voltage provided to the display panel in the 60 Hz operation mode.
Kim discloses where low voltage and initialization voltage in correspondence with respective gamma set, where the low voltage and initialization voltage have different values (fig.6-para.0087-0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jung et al. in view of Han et al., as modified by Pyo et al., with the teachings of Kim, such that gamma set values of Set 1 (of Kim) would be provided with respect to the driving frequency for 90Hz (gamma set 90Hz respectively-of Han), and gamma set values for Set 4 (of Kim) is provided for driving frequency 60Hz (gamma set 60Hz-of Han), and such that a difference between a difference between the low potential voltage and the initialization voltage provided to the display panel in the 90Hz mode (i.e Set 1: -0.2) is larger than a difference between the low potential voltage and the initialization voltage provided to the display panel in the 60Hz operation mode (i.e Set 4:-1). The motivation being so that the low voltage and the initialization voltage are optimized for each gamma set, thus quality of the image output may be improved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627